231 F.2d 516
97 U.S.App.D.C. 357
Max TENDLER, Appellant,v.Nick BASILIKO et al., Appellees.
No. 12899.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 15, 1956.Decided March 29, 1956.

Mr. Max Tendler, Washington, D.C., appellant pro se.
Mr. J. Zitomer, Washington, D.C., filed a brief for appellant.
Mr. Harry L. Ryan, Jr., Washington, D.C., with whom Mr. Roger J. Whiteford, Washington, D.C., was on the brief, for appellees Basiliko.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This appeal, in essence, represents an effort by appellant to obtain relief from the terms of agreements and stipulations which he made as a result of his involvement[97 U.S.App.D.C. 358] in an unfortunate real estate transaction.  The questions presented were carefully considered at hearings held before three Judges of the District Court on successive motions of the parties.  All concluded that appellant was not entitled to relief.  We agree.  The judgment appealed from will be


2
Affirmed.